ON MOTION

ORDER

LINN, Circuit Judge.
The Office of Personnel Management (OPM) moves without opposition to remand the case to OPM for further consideration.
OPM states that a letter Eliza Hernandez received from the Social Security Administration, “which did not exist at the time OPM made its original determination in this case,” may lower the amount OPM determines Hernandez was overpaid by the Federal Employee Retirement System.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion to remand is granted.